Per curiam.
This case originated as a petition for support under RSA 458:31 which was later amended to a libel for divorce.
After hearing the Court granted a divorce to the plaintiff on April 19, 1963. At this hearing the defendant appeared pro se and conducted his defense, having previously “released” his lawyer from making further appearances.
Subsequent to the hearing on the merits the defendant filed a motion for a new trial which was denied. The substance of the defendant’s motion for a new trial alleges that his constitutional rights were infringed because he was not fully heard in his own defense. Pie contended that he did not have an impartial trial because the Presiding Justice refused to disqualify himself at the request of the defendant on the grounds of prejudice.
It is apparent that the defendant’s numerous complaints result from a misconception of his substantive rights and ignorance of the rules of evidence and procedure which must govern a trial.
The only evidence of partiality before us is the opinion of the *178defendant which consists in part of allegations that the Trial Judge resented the fact that “I had invaded the inner sanctum of the legal profession by attempting to defend my home, my possessions and the rights to have a family.” Such opinions by an aggrieved party without more are not decisive upon the competence of the judge to act. Hutchinson v. Railway, 73 N. H. 271, 275. On the record before us there is no evidence that the defendant did not receive a full and impartial trial on the merits.

Motion for new trial denied.